DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6-17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barrow et al US 2013/0031423 in view of Garg et al US 2020/0019882.

 	As per claim 1, Barrow discloses a method of assessing obfuscation of an executable software application, the method comprising: 
 	generating, by a processor, program text files from the executable software application (par 0020 a system 100 for analyzing code from a codebase 102 to identify , i.e. generating, files 103, i.e. program text files, , a codebase, i.e. software application, and code that are most likely to include bugs); 
for each program text file of the software application, computing at least one syntactical metrics or program complexity metrics (par 0034 the bug organizer API 108 may be trained, i.e. computing,  on the code tree 106a to identify each folder, extension, feature, etc., of the codebase 102 and organize the files according to the metrics described above into a database 110 including one or more data tables 300 and 400. Within the tables 300 and 400, a file may be ranked based on any of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402); 
computing, by the processor, a respective score for each program text file based on the computed metrics ( par 0007 The functions may also store the metrics corresponding to each codebase file in a record of a database table, rank order the plurality of codebase files according to at least one metric, and flag each codebase file having a ranking over a threshold value of the metric. And [0042] At block 508, the files 301 may be ranked according to the metrics and averages of the metrics for the files retrieved from the database 110. In some embodiments, the files 301 may be rank ordered according one or more of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics);
 performing, by the processor, a sorting operation of the program text files as a function of their respective computed scores (par 0020 The version history 106 may also include a change list 107 for tracking all changes made to codebase files. In some embodiments, the change list 107 includes a change list ID 107a and comments 107b for each codebase file 102 that is changed. For example, a developer may edit code within a file or group , i.e. sorting, of files 102 and initiate a commit action with comments about the changes made using the version control API 104. ); and 
providing, by the processor, a result of the sorting operation, or generating a new executable software application, to generate a modified source code file for each identified program text file( par 0020 a version control API 104 may perform commit operations to store code files 103 within the codebase 102 or to re-save code files 103 that were edited from within the codebase 102. The version control API 104 may also manage a version history 106 of the codebase 102. The version history 106 may include a plurality of unique identifiers that are conceptually related to one another and describe a code tree 106a,i.e. a new executable software application, for the application code stored in the codebase 102. The version history 106 may also include a change list 107,i.e.  for tracking all changes made to codebase files. In some embodiments, the change list 107 i.e. a modified source code, includes a change list ID 107a and comments 107b for each codebase file 102 that is changed), 
 the new executable software application being obtained from source code files corresponding to the program text files with the source code file of each identified program text file being replaced by the corresponding modified source code file (par 0020 The API 104 may then assign a change list ID 107a corresponding to the changed files 102 and comments 107b. The version history 106 may also be updated, i.e. replaced, in the code tree 106a).

 	 Barrow does not disclose an applying an obfuscation processing to a respective source code file corresponding to each identified program text file.
 	However, Garg discloses an applying an obfuscation processing to a respective source code file corresponding to each identified program text file (par 0151 computing device can decrypt the model execution script by removing, decompressing, and/or un-packaging the model execution script file that is included in the machine learning model package. In further embodiments, the model execution script may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the model execution script using a password, a private key).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).



As per claim 2, Barrow in view of Garg discloses the method of claim 1, further comprising: Barrow discloses extracting program code files from the executable application file (par 0021  A bug organizer API 108 may identify and extract codebase files from the codebase 102 that have one or more metrics associated with the files. The bug organizer API 108 may then organize the extracted codebase files into a database 110 according to the file metrics. The database 110 may then sort and order the extracted codebase files into an ordered set of codebase files 112 according to the metrics. ); and converting the program code files into the program text files (0024] A version control API 104 may associate a change list ID 211 with the file 200. In some embodiments, the API 104 associates a unique change list ID with any file that is added to the codebase 102 in a commit action. For example, the API 104 may execute a commit action to add several files to the codebase 102 that have been edited by a developer merely to add or remove features or to correct a fault. The version control API 104 may attach comments 107b to each changed file or to a particular change list ID 211 that indicate whether the file or files associated with that change list ID were edited to add or remove, i.e. converting,  features or to correct a fault. ).

As per claim 3, Barrow in view of Garg discloses the method of claim 1, further comprising: Barrow discloses comparing each computed score with a threshold value ( par 0009 The change density may include a number of times the file has been changed compared to the number of lines of code within the file and the fault density may include the total number of faults compared to the number of lines of code within the file), and selecting program text files as a function of results of the comparisons (par 0021 The database 110 may then sort and order the extracted codebase files into an ordered set of codebase files 112 according to the metrics. A member of the ordered set 112 may be selected as a baseline file 114 that includes a value of the metrics such that those files having a value above 116 or below 118 the value of the baseline file 114 metrics are identified ).

As per claim 4. Barrow in view of Garg discloses the method of claim 1, Garg discloses further comprising displaying the computed scores, each score being displayed as a tile having a color depending on the score value and being associated with a name of a corresponding program text file (par 0110/0112 a data analytics wrapper can be configured to score models. In some implementations, a model can be scored in a local application environment, while, in further implementations, a model can be scored in a remote cluster/cloud environment. A model can be scored by: running the model against a remote dataset and viewing, i.e. displaying, results of the scoring in an application hosted remotely with the dataset; pushing the data to a remote environment for model scoring and receiving results at a local application).

As per claim 6, Barrow in view of Garg discloses the method of claim 1, Barrow discloses  further comprising extracting program code and data files from the executable software application file, the program code and data files being distributed in folders of a folder tree structure, each folder corresponding to a package of the executable software application, and each program code file corresponding to a class in one of the packages ([0042] At block 508, the files 301 may be ranked according to the metrics and averages of the metrics for the files retrieved from the database 110. In some embodiments, the files 301 may be rank ordered according one or more of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics. Additionally, each ranking may then be totaled and averaged to determine an average ranking 326 for each file 301 based on the metrics. The method 500 may also determine each ranking 326 according to various file characteristics such as determining a file's overall percentile within the database 110 or within a targeted folder of the codebase 102.).

As per claim 7, Barrow in view of Garg discloses the method of claim 1, Barrow discloses wherein the syntactical metrics are applied to character strings of the program text files and comprise at least one of: ratios of character string numbers by size of character string with respect to a total number of character strings, a distribution of these ratios, and an average size of character string, ratio of a number of character strings having at least one non-ASCII character, with respect to the total number of character strings, ratio of a number of character strings having at least one non-alphabetic character, with respect to the total number of character strings, ratio of a number of character strings having a first encoding and character strings having a second encoding, with respect to the total number of character strings, ratio of a number of character strings having at least one Unicode character, with respect to the total number of character strings, ratio of a number of character strings having at least one special character, with respect to the total number of character strings, ratio of a number of character strings having a non-printable character, with respect to the total number of character strings, or ratio of a number of character strings having an unknown encoding, with respect to the total number of character strings ( [0023] The metrics 204 may include any information that is useful to identify bug-prone codebase files. In some embodiments, the metrics 204 include a file ID 210, a change list ID 211, a number of lines of code within the file 212, a time the file was last edited 214, a number of times the file has been changed 216, a change density 218 (i.e., a number of times the file has been changed compared to the number of lines of code within the file), a total number of bugs found in the file 220, a bug density 222 (i.e., a number of bugs found in the file compared to the number of lines of code within the file), logical coupling relatives 224, and spatial relatives 226. And  [0028] The change density 218 metric may be selected to balance the effect of file length 212 against the number of changes 216. A file may be changed many times because it is very large. However, a small file that is changed often may indicate a greater opportunity for bug introduction across a small number of code lines. The change density 218 may be a measure of the number of changes versus the number of lines of code 212 in the file.).

 	As per claim 8, Barrow in view of Garg discloses The method of claim 1, Barrow discloses wherein the program complexity metrics comprise at least one of: a total number of lines of code, numbers of packages, classes and functions or methods, numbers of instructions per function or method, a distribution of Application Programming Interface calls, distribution of classes, methods, class attributes, constants, Halstead's metrics, or McCabe cyclomatic complexity analysis ( par 0023 0023] The metrics 204 may include any information that is useful to identify bug-prone codebase files. In some embodiments, the metrics 204 include a file ID 210, a change list ID 211, a number of lines of code within the file 212, a time the file was last edited 214, a number of times the file has been changed 216, a change density 218 (i.e., a number of times the file has been changed compared to the number of lines of code within the file), a total number of bugs found in the file 220, a bug density 222 (i.e., a number of bugs found in the file compared to the number of lines of code within the file), logical coupling relatives 224, and spatial relatives 226.).

 	As per claim 9, Barrow in view of Garg discloses The method of claim 1, Garg discloses further comprising at least one of: generating a control flow graph for each of the program text files, or generating a call graph including all the methods of functions of the application (par 0118 the training data can be reservoir data such as, for example, seismic data, geophysical data, well data (e.g., production data, drilling data, well logs, and markers), models, visualizations, simulations, maps, images, videos, charts, graphs, etc. that correspond to one or more reservoirs).

 	As per claim 10, Barrow in view of Garg discloses the method of claim 1,Barrow discloses  further comprising comparing each computed score with a respective threshold value, selecting the scores as a function of the comparison with their respective threshold value, and computing a global score for each program text file by adding coefficients defined respectively for each selected score as a function of the metrics corresponding to the selected score ( par 0010 rank ordering the plurality of codebase files may include determining a weighted average of the metrics for each codebase file and ranking the plurality of codebase files according to the weighted average. Further, rank ordering may include a subset of the plurality of codebase files that are ranked according to at least one metric. The subset may include a folder, an extension, a feature, or a package of a codebase file.).

 	As per claim 11, Barrow in view of Garg discloses The method of claim 1, Barrow discloses further comprising computing a global score for a file set of program text files by applying weighting coefficients to the global scores computed for the program text files of the file set (par 0034 The data tables 300 and 400 may include data related to all of the codebase files 103 to allow each file within the codebase to be ranked against all other codebase files 103 according to the metrics described above. In some embodiments, the bug organizer API 108 may be trained on the code tree 106a to identify each folder, extension, feature, etc., of the codebase 102 and organize the files according to the metrics described above into a database 110 including one or more data tables 300 and 400. Within the tables 300 and 400, a file may be ranked based on any of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics to create an ordered results list 112 of the database tables 300 and 400 ), and/or computing a global score for the software application by applying weighting coefficients to the scores computed from each program text file of the software application (par 0040 the API 108 monitors other metrics or a combination of metrics to determine when the database 110 and tables 300 and 400 should be updated. Block 504 ensures that the method 500 continuously updates the database 110 and tables 300 and 400 so that the ranking described below is an accurate representation of the current codebase 102. By ensuring that the database 110 includes an accurate representation of the current codebase 102, the method 600 is able to continuously rank the files in the database 110 and allows accounting for the introduction of fault-inducing code into the codebase files 103 ).

 	As per claim 12, Barrow in view of Garg discloses The method of claim 1, Barrow discloses wherein generating a new executable software application comprises: selecting an obfuscation processing (par 0010 rank ordering the plurality of codebase files may include determining a weighted average of the metrics for each codebase file and ranking the plurality of codebase files according to the weighted average. Further, rank ordering may include a subset of the plurality of codebase files that are ranked according to at least one metric. The subset may include a folder, an extension, a feature, or a package of a codebase file ); 
 	and compiling and assembling the source code files, the new executable software application being further tested to identify program text files that are insufficiently obfuscated (par 0020 a version control API 104 may perform commit operations to store code files 103 within the codebase 102 or to re-save code files 103 that were edited from within the codebase 102. The version control API 104 may also manage a version history 106 of the codebase 102. The version history 106 may include a plurality of unique identifiers that are conceptually related to one another and describe a code tree 106a,i.e. a new executable software application, for the application code stored in the codebase 102. The version history 106 may also include a change list 107,i.e.  for tracking all changes made to codebase files. In some embodiments, the change list 107 i.e. a modified source code, includes a change list ID 107a and comments 107b for each codebase file 102 that is changed).
 	However, Garg discloses applying the selected obfuscation processing to the source code file of each identified program text file([0152] In 530, the computing device can decrypt the metadata file that includes metadata associated with the machine learning mode from the machine learning model package. In some embodiments, the computing device can decrypt the metadata file by removing, decompressing, and/or un-packaging the metadata file that is included in the machine learning model package. In further embodiments, the metadata file may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the metadata file using a password, a private key).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).

 	As per claim 13, Barrow in view of Garg discloses The method of claim 12, Barrow discloses wherein the global scores computed for the program text files are based on one or more metrics selected by a user ( par 0010 rank ordering the plurality of codebase files may include determining a weighted average of the metrics for each codebase file and ranking the plurality of codebase files according to the weighted average. Further, rank ordering may include a subset of the plurality of codebase files that are ranked according to at least one metric. The subset may include a folder, an extension, a feature, or a package of a codebase file), and 
  	However, Garg discloses the obfuscation processing is selected as a function of the selected metrics ([0152] In 530, the computing device can decrypt the metadata file that includes metadata associated with the machine learning mode from the machine learning model package. In some embodiments, the computing device can decrypt the metadata file by removing, decompressing, and/or un-packaging the metadata file that is included in the machine learning model package. In further embodiments, the metadata file may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the metadata file using a password, a private key).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).


 	As per claim 14, Barrow discloses a computer system for selecting executable program files of an executable software application, the computer system including a memory having instructions stored thereon, the instructions, when executed (0007] A computer-implemented method or a computer system or a computer-readable medium storing a set of instructions for execution on a processor operates  ), result in the computer system: 
 	generating, by a processor, program text files from the executable software application (par 0020 a system 100 for analyzing code from a codebase 102 to identify , i.e. generating, files 103, i.e. program text files, , a codebase, i.e. software application, and code that are most likely to include bugs.  ); 
for each program text file of the software application, computing at least one syntactical metrics or program complexity metrics (par 0034 the bug organizer API 108 may be trained, i.e. computing,  on the code tree 106a to identify each folder, extension, feature, etc., of the codebase 102 and organize the files according to the metrics described above into a database 110 including one or more data tables 300 and 400. Within the tables 300 and 400, a file may be ranked based on any of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, ); 
computing, by the processor, a respective score for each program text file based on the computed metrics ( par 0007 The functions may also store the metrics corresponding to each codebase file in a record of a database table, rank order the plurality of codebase files according to at least one metric, and flag each codebase file having a ranking over a threshold value of the metric. And [0042] At block 508, the files 301 may be ranked according to the metrics and averages of the metrics for the files retrieved from the database 110. In some embodiments, the files 301 may be rank ordered according one or more of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics);
 performing, by the processor, a sorting operation of the program text files as a function of their respective computed scores (par 0020 The version history 106 may also include a change list 107 for tracking all changes made to codebase files. In some embodiments, the change list 107 includes a change list ID 107a and comments 107b for each codebase file 102 that is changed. For example, a developer may edit code within a file or group , i.e. sorting, of files 102 and initiate a commit action with comments about the changes made using the version control API 104. ); and 
providing, by the processor, a result of the sorting operation, or generating a new executable software application, to generate a modified source code file for each identified program text file( par 0020 a version control API 104 may perform commit operations to store code files 103 within the codebase 102 or to re-save code files 103 that were edited from within the codebase 102. The version control API 104 may also manage a version history 106 of the codebase 102. The version history 106 may include a plurality of unique identifiers that are conceptually related to one another and describe a code tree 106a,i.e. a new executable software application, for the application code stored in the codebase 102. The version history 106 may also include a change list 107,i.e.  for tracking all changes made to codebase files. In some embodiments, the change list 107 i.e. a modified source code, includes a change list ID 107a and comments 107b for each codebase file 102 that is changed), 
 the new executable software application being obtained from source code files corresponding to the program text files with the source code file of each identified program text file being replaced by the corresponding modified source code file (par 0020 The API 104 may then assign a change list ID 107a corresponding to the changed files 102 and comments 107b. The version history 106 may also be updated, i.e. replaced, in the code tree 106a).

 	 Barrow does not disclose an applying an obfuscation processing to a respective source code file corresponding to each identified program text file.
 	However, Garg discloses an applying an obfuscation processing to a respective source code file corresponding to each identified program text file (par 0151 computing device can decrypt the model execution script by removing, decompressing, and/or un-packaging the model execution script file that is included in the machine learning model package. In further embodiments, the model execution script may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the model execution script using a password, a private key).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).


 As per claim 15, Barrow in view of Garg discloses the computer system of claim 14, Barrow discloses wherein the instructions, when executed, further result in the computer system: extracting program code files from the executable application file (par 0021  A bug organizer API 108 may identify and extract codebase files from the codebase 102 that have one or more metrics associated with the files. The bug organizer API 108 may then organize the extracted codebase files into a database 110 according to the file metrics. The database 110 may then sort and order the extracted codebase files into an ordered set of codebase files 112 according to the metrics. ); and converting the program code files into the program text files (0024] A version control API 104 may associate a change list ID 211 with the file 200. In some embodiments, the API 104 associates a unique change list ID with any file that is added to the codebase 102 in a commit action. For example, the API 104 may execute a commit action to add several files to the codebase 102 that have been edited by a developer merely to add or remove features or to correct a fault. The version control API 104 may attach comments 107b to each changed file or to a particular change list ID 211 that indicate whether the file or files associated with that change list ID were edited to add or remove, i.e. converting, features or to correct a fault).


 As per claim 16, Barrow in view of Garg discloses the computer system of claim 14, wherein the instructions, when executed, further result in the computer system: Barrow discloses comparing each computed score with a threshold value ( par 0009 The change density may include a number of times the file has been changed compared to the number of lines of code within the file and the fault density may include the total number of faults compared to the number of lines of code within the file), and selecting program text files as a function of results of the comparisons (par 0021 The database 110 may then sort and order the extracted codebase files into an ordered set of codebase files 112 according to the metrics. A member of the ordered set 112 may be selected as a baseline file 114 that includes a value of the metrics such that those files having a value above 116 or below 118 the value of the baseline file 114 metrics are identified ).

 	As per claim 17, Barrow in view of Garg discloses The computer system of claim 14, wherein the instructions, when executed, further result in the computer system: Garg discloses further comprising displaying the computed scores, each score being displayed as a tile having a color depending on the score value and being associated with a name of a corresponding program text file (par 0110/0112 a data analytics wrapper can be configured to score models. In some implementations, a model can be scored in a local application environment, while, in further implementations, a model can be scored in a remote cluster/cloud environment. A model can be scored by: running the model against a remote dataset and viewing, i.e. displaying, results of the scoring in an application hosted remotely with the dataset; pushing the data to a remote environment for model scoring and receiving results at a local application).

 
 	As per claim 19, Barrow in view of Garg discloses The computer system of claim 14, wherein the instructions, when executed, further result in the computer system: Barrow discloses  further comprising extracting program code and data files from the executable software application file, the program code and data files being distributed in folders of a folder tree structure, each folder corresponding to a package of the executable software application, and each program code file corresponding to a class in one of the packages ([0042] At block 508, the files 301 may be ranked according to the metrics and averages of the metrics for the files retrieved from the database 110. In some embodiments, the files 301 may be rank ordered according one or more of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics. Additionally, each ranking may then be totaled and averaged to determine an average ranking 326 for each file 301 based on the metrics. The method 500 may also determine each ranking 326 according to various file characteristics such as determining a file's overall percentile within the database 110 or within a targeted folder of the codebase 102.).

 	As per claim 20, Barrow in view of Garg discloses the computer system of claim 14, Barrow discloses wherein the syntactical metrics are applied to character strings of the program text files and comprise at least one of:
 ratios of character string numbers by size of character string with respect to a total number of character strings, a distribution of these ratios, and an average size of character string, ratio of a number of character strings having at least one non-ASCII character, with respect to the total number of character strings, ratio of a number of character strings having at least one non-alphabetic character, with respect to the total number of character strings, ratio of a number of character strings having a first encoding and character strings having a second encoding, with respect to the total number of character strings, ratio of a number of character strings having at least one Unicode character, with respect to the total number of character strings, ratio of a number of character strings having at least one special character, with respect to the total number of character strings, ratio of a number of character strings having a non-printable character, with respect to the total number of character strings, or ratio of a number of character strings having an unknown encoding, with respect to the total number of character strings( [0023] The metrics 204 may include any information that is useful to identify bug-prone codebase files. In some embodiments, the metrics 204 include a file ID 210, a change list ID 211, a number of lines of code within the file 212, a time the file was last edited 214, a number of times the file has been changed 216, a change density 218 (i.e., a number of times the file has been changed compared to the number of lines of code within the file), a total number of bugs found in the file 220, a bug density 222 (i.e., a number of bugs found in the file compared to the number of lines of code within the file), logical coupling relatives 224, and spatial relatives 226. And  [0028] The change density 218 metric may be selected to balance the effect of file length 212 against the number of changes 216. A file may be changed many times because it is very large. However, a small file that is changed often may indicate a greater opportunity for bug introduction across a small number of code lines. The change density 218 may be a measure of the number of changes versus the number of lines of code 212 in the file.).


 	As per claim 21, Barrow in view of Garg discloses The computer system of claim 14, Barrow discloses  wherein the program complexity metrics comprise at least one of: a total number of lines of code, numbers of packages, classes and functions or methods, numbers of instructions per function or method, a distribution of Application Programming Interface calls, distribution of classes, methods, class attributes, constants, Halstead's metrics, or McCabe cyclomatic complexity analysis ( par 0023 0023] The metrics 204 may include any information that is useful to identify bug-prone codebase files. In some embodiments, the metrics 204 include a file ID 210, a change list ID 211, a number of lines of code within the file 212, a time the file was last edited 214, a number of times the file has been changed 216, a change density 218 (i.e., a number of times the file has been changed compared to the number of lines of code within the file), a total number of bugs found in the file 220, a bug density 222 (i.e., a number of bugs found in the file compared to the number of lines of code within the file), logical coupling relatives 224, and spatial relatives 226.).
 

 	As per claim 22, Barrow in view of Garg discloses The computer system of claim 14, Garg discloses wherein the instructions, when executed, further result in the computer system carrying out at least one of: generating a control flow graph for each of the program text files, or generating a call graph including all the methods of functions of the application(par 0118 the training data can be reservoir data such as, for example, seismic data, geophysical data, well data (e.g., production data, drilling data, well logs, and markers), models, visualizations, simulations, maps, images, videos, charts, graphs, etc. that correspond to one or more reservoirs).

 	As per claim 23, Barrow in view of Garg discloses the computer system of claim 14, Barrow discloses wherein the instructions, when executed, further result in the computer system: comparing each computed score with a respective threshold value, selecting the scores as a function of the comparison with their respective threshold value, and computing a global score for each program text file by adding coefficients defined respectively for each selected score as a function of the metrics corresponding to the selected score (par 0010 rank ordering the plurality of codebase files may include determining a weighted average of the metrics for each codebase file and ranking the plurality of codebase files according to the weighted average. Further, rank ordering may include a subset of the plurality of codebase files that are ranked according to at least one metric. The subset may include a folder, an extension, a feature, or a package of a codebase file.).

 	As per claim 24, Barrow in view of Garg discloses the computer system of claim 14, Barrow discloses wherein the instructions, when executed, further result in the computer system: further comprising computing a global score for a file set of program text files by applying weighting coefficients to the global scores computed for the program text files of the file set (par 0034 The data tables 300 and 400 may include data related to all of the codebase files 103 to allow each file within the codebase to be ranked against all other codebase files 103 according to the metrics described above. In some embodiments, the bug organizer API 108 may be trained on the code tree 106a to identify each folder, extension, feature, etc., of the codebase 102 and organize the files according to the metrics described above into a database 110 including one or more data tables 300 and 400. Within the tables 300 and 400, a file may be ranked based on any of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics to create an ordered results list 112 of the database tables 300 and 400 ), and/or computing a global score for the software application by applying weighting coefficients to the scores computed from each program text file of the software application (par 0040 the API 108 monitors other metrics or a combination of metrics to determine when the database 110 and tables 300 and 400 should be updated. Block 504 ensures that the method 500 continuously updates the database 110 and tables 300 and 400 so that the ranking described below is an accurate representation of the current codebase 102. By ensuring that the database 110 includes an accurate representation of the current codebase 102, the method 600 is able to continuously rank the files in the database 110 and allows accounting for the introduction of fault-inducing code into the codebase files 103 ).


 	As per claim 25, Barrow in view of Garg discloses the computer system of claim 14, Barrow discloses wherein generating a new executable software application comprises: selecting an obfuscation processing (par 0010 rank ordering the plurality of codebase files may include determining a weighted average of the metrics for each codebase file and ranking the plurality of codebase files according to the weighted average. Further, rank ordering may include a subset of the plurality of codebase files that are ranked according to at least one metric. The subset may include a folder, an extension, a feature, or a package of a codebase file ); 
 	and compiling and assembling the source code files, the new executable software application being further tested to identify program text files that are insufficiently obfuscated (par 0020 a version control API 104 may perform commit operations to store code files 103 within the codebase 102 or to re-save code files 103 that were edited from within the codebase 102. The version control API 104 may also manage a version history 106 of the codebase 102. The version history 106 may include a plurality of unique identifiers that are conceptually related to one another and describe a code tree 106a,i.e. a new executable software application, for the application code stored in the codebase 102. The version history 106 may also include a change list 107,i.e.  for tracking all changes made to codebase files. In some embodiments, the change list 107 i.e. a modified source code, includes a change list ID 107a and comments 107b for each codebase file 102 that is changed).
 	However, Garg discloses applying the selected obfuscation processing to the source code file of each identified program text file([0152] In 530, the computing device can decrypt the metadata file that includes metadata associated with the machine learning mode from the machine learning model package. In some embodiments, the computing device can decrypt the metadata file by removing, decompressing, and/or un-packaging the metadata file that is included in the machine learning model package. In further embodiments, the metadata file may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the metadata file using a password, a private key).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).


 	As per claim 26, Barrow in view of Garg discloses the computer system of claim 25, Barrow discloses wherein the global scores computed for the program text files are based on one or more metrics selected by a user ( par 0010 rank ordering the plurality of codebase files may include determining a weighted average of the metrics for each codebase file and ranking the plurality of codebase files according to the weighted average. Further, rank ordering may include a subset of the plurality of codebase files that are ranked according to at least one metric. The subset may include a folder, an extension, a feature, or a package of a codebase file), and 
  	However, Garg discloses the obfuscation processing is selected as a function of the selected metrics ([0152] In 530, the computing device can decrypt the metadata file that includes metadata associated with the machine learning mode from the machine learning model package. In some embodiments, the computing device can decrypt the metadata file by removing, decompressing, and/or un-packaging the metadata file that is included in the machine learning model package. In further embodiments, the metadata file may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the metadata file using a password, a private key).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).


 	As per claim 27, Barrow discloses A computer program product loadable into a computer memory and comprising code portions which, when carried out by one or more computers, result in the one or more computers: 
 	generating, by a processor, program text files from the executable software application (par 0020 a system 100 for analyzing code from a codebase 102 to identify , i.e. generating, files 103, i.e. program text files, , a codebase, i.e. software application, and code that are most likely to include bugs.  ); 
for each program text file of the software application, computing at least one syntactical metrics or program complexity metrics (par 0034 the bug organizer API 108 may be trained, i.e. computing,  on the code tree 106a to identify each folder, extension, feature, etc., of the codebase 102 and organize the files according to the metrics described above into a database 110 including one or more data tables 300 and 400. Within the tables 300 and 400, a file may be ranked based on any of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, ); 
computing, by the processor, a respective score for each program text file based on the computed metrics ( par 0007 The functions may also store the metrics corresponding to each codebase file in a record of a database table, rank order the plurality of codebase files according to at least one metric, and flag each codebase file having a ranking over a threshold value of the metric. And [0042] At block 508, the files 301 may be ranked according to the metrics and averages of the metrics for the files retrieved from the database 110. In some embodiments, the files 301 may be rank ordered according one or more of the metrics 310, 312, 314, 316, 318, 320, 322, 324, 402, and 404 or a weighted combination of the metrics);
 performing, by the processor, a sorting operation of the program text files as a function of their respective computed scores (par 0020 The version history 106 may also include a change list 107 for tracking all changes made to codebase files. In some embodiments, the change list 107 includes a change list ID 107a and comments 107b for each codebase file 102 that is changed. For example, a developer may edit code within a file or group , i.e. sorting, of files 102 and initiate a commit action with comments about the changes made using the version control API 104. ); and 
providing, by the processor, a result of the sorting operation, or generating a new executable software application, to generate a modified source code file for each identified program text file( par 0020 a version control API 104 may perform commit operations to store code files 103 within the codebase 102 or to re-save code files 103 that were edited from within the codebase 102. The version control API 104 may also manage a version history 106 of the codebase 102. The version history 106 may include a plurality of unique identifiers that are conceptually related to one another and describe a code tree 106a,i.e. a new executable software application, for the application code stored in the codebase 102. The version history 106 may also include a change list 107,i.e.  for tracking all changes made to codebase files. In some embodiments, the change list 107 i.e. a modified source code, includes a change list ID 107a and comments 107b for each codebase file 102 that is changed), 
 the new executable software application being obtained from source code files corresponding to the program text files with the source code file of each identified program text file being replaced by the corresponding modified source code file (par 0020 The API 104 may then assign a change list ID 107a corresponding to the changed files 102 and comments 107b. The version history 106 may also be updated, i.e. replaced, in the code tree 106a).

 	 Barrow does not disclose an applying an obfuscation processing to a respective source code file corresponding to each identified program text file.
 	However, Garg discloses an applying an obfuscation processing to a respective source code file corresponding to each identified program text file (par 0151 computing device can decrypt the model execution script by removing, decompressing, and/or un-packaging the model execution script file that is included in the machine learning model package. In further embodiments, the model execution script may be secured using code compilation, obfuscation, signing, public/private key encryption, etc. Thus, the computing device can decrypt the model execution script using a password, a private key).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, because doing so would provide  scope of protection of the code of the script ( par 0210).


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrow et al US 2013/0031423 in view of Garg et al US 2020/0019882 in view of Agarwal et al US 2012/0016901.

 	As per claim 5, Barrow in view of Garg discloses the method of claim 4, the combination does not explicitly disclose wherein the displayed tiles are arranged in rows and columns.
 	However, Agarwal discloses disclose wherein the displayed tiles are arranged in rows and columns (0097, Debugging of map tiles of codebase and 0137  the code is assembling into the records (e.g., records `r1` and `r2`) from columnar data efficiently is critical for record-oriented data processing tools (e.g., Map Reduce). Given a subset of fields, a goal is to reconstruct the original records as if they contained just the selected fields).

 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, based on the teaching of tiling debugging the codebase data of Agarwal, because doing so would provide visual information of the code of the application. 

 	As per claim 18, Barrow in view of Garg discloses the computer system of claim 17, wherein the displayed tiles are arranged in rows and columns.
 	However, Agarwal discloses wherein the displayed tiles are arranged in rows and columns (0097, Debugging of map tiles of codebase and 0137  the code is assembling into the records (e.g., records `r1` and `r2`) from columnar data efficiently is critical for record-oriented data processing tools (e.g., Map Reduce). Given a subset of fields, a goal is to reconstruct the original records as if they contained just the selected fields).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identifying the fault code of the identified files using the code metrics of Barrow , based on the teaching of obfuscating the code of the machine learning of Garg, based on the teaching of tiling debugging the codebase data of Agarwal, because doing so would provide visual information of the code of the application. 



 	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496